Name: Regulation (EEC) No 1683/71 of the Commission of 30 July 1971 fixing the conditions for awarding contracts in respect of operations for the processing of tomatoes withdrawn from the market into concentrated tomato purÃ ©e
 Type: Regulation
 Subject Matter: trade policy;  foodstuff;  plant product;  food technology
 Date Published: nan

 Official Journal of the European Communities 631 No L 172/70 Official Journal of the European Communities 31.7.71 REGULATION (EEC) No 1683/71 OF THE COMMISSION of 30 July 1971 fixing the conditions for awarding contracts in respect of operations for the processing of tomatoes withdrawn from the market into concentrated tomato puree THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, processing operations dealt with in this Regulation are being awarded; Having regard to v the Treaty establishing the European Economic Community ; Whereas the measures provided for in this Regluation are in accordance with the Opinion of . the Management Committee for Fruit and Vegetables ; Having ' regard to Council Regulation No 159/66/EEC1 of 25 October 1966 laying down additional provisions on the common organisation of the market in fruit and vegetables, as last amended by Regulation (EEC) No 967/71 ,2 and in particular Article 7b (4) thereof; HAS ADOPTED THIS REGULATION: Article 1 The processing operations referred to in the fifth indent of ( a) in the first subparagraph of Article 7b ( 1 ) of Regulation No 159/66/EEC may also apply to the processing of tomatoes into concentrated tomato puree. Article 2 Whereas recourse to the option to process products withdrawn from the market, with a view to distributing free of charge products obtained from such processing, was limited by Commission Regulation (EEC) No 1560/703 of 31 July 1970 to processing into juice ; Whereas, if this option seems unlikely to provide sufficient outlets for products withdrawn from the market, provision should be made for processing tomatoes into a product other than juice ; Whereas the third subparagraph of Article 7b (3 ) of Regulation No 159/66/EEC provides that contracts for the processing of fruit and vegetables should be granted to industry by a tendering procedure by the agency appointed by the Member State concerned ; whereas Regulation (EEC) No 1560/70 specified the procedure for awarding contracts in respect of such operations ; whereas it would be appropriate to use that procedure when contracts in respect of the The agency appointed by the Member State concerned shall award these contracts for processing to industry by means of a standing invitation to tender in accordance with the conditions laid down in Articles 2 to 8 of Regulation (EEC) No 1560/70 . For the purposes of the present Regulation the provisions of that Regulation which refer to juice should be understood as referring to concentrated tomato puree. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. 1 OJ No 192, 27.11.1966, p. 3286/66. 2 OJ No 105, 12.5.1971 , p. 3 . 3 OJ No 169, 1.8.1970, p. 59. 632 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1971 . For the Commission The President Franco M. MALFATTI